DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yano et al. (US 2017/0341680 A1).
For claim 1, Yano et al. discloses a steering device that increases a rotary torque of a motor 33 by a speed reducer 36, 37 and uses the rotary torque to turn a turning wheel 24, the steering device comprising:
a rack shaft 15 [that is coupled to the turning wheel] (page 2, paragraph [0020], via tie rods 23 and knuckles);
a rack housing 55 [that houses the rack shaft] (fig. 5, page 8, paragraph [0063], the second pinon shaft of the electric power steering system 1 according to any one of the first to forth embodiments (see figs. 2, 4, 5, and 6));
a pinion shaft 31Q that meshes with the rack shaft] (fig. 5, via second pinion gear-side 35);
the speed reducer having a worm wheel 36 [that is coupled to the pinion shaft] (fig. 5 at large-diameter portion 34C) and a worm shaft 37 [that meshes with the worm wheel] (fig. 1, page 2, paragraph [0022]):
a speed reducer housing 52Q [that houses the worm wheel] (fig. 5);
[the motor that drives the worm shaft] (page 2, paragraph [0022]);
a plate-shaped cover 74Q [that seals an opening of the speed reducer housing] (fig. 5); and
a breather valve 76 [that is mounted on the cover in a state of penetrating through the cover] (fig. 5, page 7, paragraph [0054]), wherein 
[an inner surface of the cover that faces the worm wheel has an entry restricting part that restricts entry of a lubricant into the breather valve] (page 7, paragraph [0054], entirety of the inner surface of the cover which includes a through-hole 75 which is covered by the breather valve 76 to prohibit a flow of water content).
For claim 3, Yano et al. discloses the steering device [wherein the entry restricting part has, at least at a part of a region surrounding the breather valve, a wall that protrudes toward the worm wheel and wards off a flow of the lubricant] (fig. 5, wherein the entirety of the inner surface of the cover includes a first annular projection portion 74A forming a wall which surrounds the breather valve).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. (US 2017/0341680 A1) in view of Asao (WO 2019/224899).
For claim 2, Yano et al. does not explicitly disclose the steering device wherein: 
the cover has a mount part which is depressed toward an inner side of the cover and on which the breather valve is mounted; and
the entry restricting part bulges towar15d the inner side along the mount part.
Asao discloses a cover 7b has a mount part 15c [which is depressed toward an inner side of the cover] (figs. 2 and 3) and on which a breather valve 15 is mounted; and
[an entry restricting part bulges toward the inner side along the mount part] (fig. 3, inner surface bulges toward the inner side along with the mount part).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the depressed portion of Asao with the cover of Yano et al. to allow for a reduction in possible overall damage to the breather valve due to be recessed, thus reducing overall replacement costs.
	
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the entry restricting part has a guide groove that is depressed toward a side opposite from the worm wheel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EP-3225509 A1 – comprising a cover with a cap
CN-105644616 A – comprising a cover with sealing screw
US-20160090117 A1 – comprising a housing with a cover member
US-20150284019 A1 – comprising a drain valve
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611